NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUCIO SERVANDO CASTRO, AKA                      No.    13-71726
Lucio Castro,
                                                Agency No. A092-731-361
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Lucio Servando Castro, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, including whether a petitioner was

convicted of an offense relating to a controlled substance. Cabantac v. Holder, 736

F.3d 787, 792 (9th Cir. 2013). We deny in part and dismiss in part the petition for

review.

      Castro is removable for an offense relating to a controlled substance, where

the minute order read in conjunction with the complaint shows his conviction

under California Health and Safety Code § 11379(a) involved methamphetamine.

See 8 U.S.C. §1227(a)(2)(B)(i); United States v. Barragan, 871 F.3d 689, 714-15

(9th Cir. 2017) (determining § 11379 is divisible with regard to its controlled

substance element, requiring the modified categorical approach, and allowing the

court to look to the record of conviction to determine the substance); 21 U.S.C.

§ 812(c) sched. III(a)(3) (methamphetamine is a federally controlled substance);

Mielewczyk v. Holder, 575 F.3d 992, 995 (9th Cir. 2009) (determining a statute

similar to § 11379 “relates to” a controlled substance because the plain language of

the statute establishes the offense must involve one of the listed substances).

      Contrary to Castro’s contention, the intervening decision in Negrete-Ramirez

v. Holder, 741 F.3d 1047 (9th Cir. 2014) (addressing the type of “admission”

needed for purposes of a waiver of inadmissibility under INA § 212(h)) is

inapplicable, where he did not seek a § 212(h) waiver.

      We lack jurisdiction to consider Castro’s unexhausted contention that the


                                          2                                       13-71726
record of conviction is unreliable because it does not contain the phrase “as

charged in the information,” which is nonetheless foreclosed by United States v.

Torre-Jimenez, 771 F.3d 1163, 1168-69 (9th Cir. 2014). See Tijani v. Holder, 628

F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      Because the Supreme Court issued its decision in Mellouli v. Lynch, 135

S.Ct. 1980 (2015), Castro’s motion to hold this case in abeyance pending that

decision is denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     13-71726